MEMORANDUM OPINION

No. 04-09-00129-CR

IN RE Lawrence WOODARD

Original Habeas Corpus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Chief Justice
		Sandee Bryan Marion, Justice
		Rebecca Simmons, Justice
 
Delivered and Filed:	March 11, 2009
 
PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION
	On March 3, 2008, relator Lawrence Woodard filed an original petition for a writ of habeas
corpus in this court. Relator seeks to have his case dismissed with prejudice.  This court, however,
as an intermediate court of appeals, is not authorized to grant the relief requested. 
	Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court of
appeals "may issue a writ of habeas corpus when it appears that the restraint of liberty is by virtue
of an order, process, or commitment issued by a court or judge because of the violation of an order,
judgment, or decree previously made, rendered, or entered by the court or judge in a civil case." 
Tex. Gov't Code Ann. § 22.221(d) (Vernon 2004).  However, in criminal matters, a court of
appeals has no original habeas corpus jurisdiction. Watson v. State, 96 S.W.3d 497, 500 (Tex.
App.--Amarillo 2002, pet. ref'd); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.--San Antonio
1999, no pet.).  In criminal matters, the courts authorized to issue writs of habeas corpus are the
Texas Court of Criminal Appeals, the district courts, and the county courts. See Tex. Code Crim.
Proc. Ann. art. 11.05 (Vernon 2005). Therefore, we dismiss this petition for writ of habeas for lack
of jurisdiction. 

							PER CURIAM
Do not publish
1.  This proceeding arises out of Cause No. 2008-CR-4356, styled State v. Lawrence Woodard, pending in the
144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.